Citation Nr: 0114695	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  He died in July 1990, and the appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 determination 
by the Hartford, Connecticut RO that determined the appellant 
was not entitled to receive DIC benefits as the surviving 
spouse of the veteran.

In March 2001, a hearing was held at the Hartford, 
Connecticut RO before Lawrence M. Sullivan, who is the member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

Historically, the Board notes that the veteran and the 
appellant were legally married in June 1990.  Following the 
veteran's death in July 1990, the appellant filed a claim for 
DIC as the veteran's surviving spouse.  By rating decision 
dated in January 1999, the RO granted service connection for 
the cause of the veteran's death.  By letter dated that same 
month, the RO determined the appellant was not entitled to 
receive DIC benefits as the surviving spouse of the veteran.  
The RO found that although the appellant had been legally 
married to the veteran at the time of his death, their 
marriage had been in effect for less than the one-year period 
required by law.

Under applicable law, a surviving spouse may qualify for 
pension, compensation, or DIC if the marriage to the veteran 
occurred before or during his or her service or, if married 
to him or her after his or her separation from service, 
before the applicable date stated in this section.  38 C.F.R. 
§ 3.54 (2000).  DIC payable under 38 U.S.C.A. § 1310(a) may 
be paid to the surviving spouse of a veteran who died on or 
after January 1, 1957, who was married to the veteran: (i) 
Before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, or (ii) 
For 1 year or more, or (iii) For any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  See 38 U.S.C.A. §§ 1304, 1310(a) (West 1991); 
38 C.F.R. § 3.54(c) (2000).

Additionally, under applicable law, marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A surviving spouse is 
a person of the opposite sex who is a widow or widower of the 
veteran provided the marriage meets the requirements of 38 
C.F.R. § 3.1(j) and who was the lawful spouse of the veteran 
at the time of the veteran's death and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.

The appellant does not dispute that the interval between her 
legal marriage to the veteran and the date of his death was 
less than one year; rather, she argues that she and the 
veteran had lived as man and wife for 20 years and were known 
as man and wife in their community.  The appellant testified 
during an April 2000 hearing before a hearing officer and a 
March 2001 travel Board hearing that she and the veteran 
lived together in Connecticut for 20 years before being 
legally married.  She testified that they lived as husband 
and wife, buying a house together and paying bills in both 
their names.  Furthermore, the appellant has submitted 
supporting statements from the veteran's mother, sister and 
uncle, who knew the couple well and were in a position to 
attest to their relationship.  The effect of the appellant's 
testimony and supporting lay statements is to raise the issue 
of whether the veteran and the appellant's cohabitation and 
representations to the public over a period of 20 years 
constituted a valid common-law marriage that would satisfy 
the marriage requirements for a period that would exceed the 
minimum one-year period required by law.

As noted above, the validity of a marriage for VA purposes is 
determined based upon the law of the jurisdiction where the 
parties resided at the time of the marriage or when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders 
v. Brown, 6 Vet. App. 17 (1993).  In Connecticut, common-law 
marriages are not recognized as valid.  See CONN. GEN. STAT. 
§ 46b-22 (2001).  Thus, any attempted common law marriage by 
the appellant to the veteran before the date of legal 
marriage in June 1990 was not valid under Connecticut law 
and, therefore, was not valid for purposes of 38 C.F.R. §§ 
3.1(j) and 3.50(b).

However, under the provisions of 38 C.F.R. § 3.52, a marriage 
that is otherwise invalid under state law may be "deemed 
valid" for VA purposes if certain requirements are met.  See 
38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (June 17, 1991).  In that 
opinion, the General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state that does not recognize common law marriages, the VA 
may deem such a marriage valid for benefits purposes where 
the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time the invalid 
marriage was contracted.  See Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995) (wherein the United States Court of 
Appeals for Veterans Claims (Court) interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted").  Thus, the appellant 
must show that she was unaware that Connecticut did not 
recognize common-law marriage, and that she entered into a 
relationship with the veteran that would have constituted a 
valid common-law marriage if Connecticut recognized such 
marriages.

The RO has not considered whether the claimed relationship of 
more than 20 years before the June 1990 marriage ceremony may 
be recognized as a "deemed-valid" common-law marriage.  The 
VA Adjudication Procedure Manual, M21-1, Part IV, 12.04(d), 
provides guidelines for the adjudication of "deemed-valid" 
common-law marriage entitlement where required.  In addition, 
the Court has held that when an issue arises as to whether an 
appellant's relationship with the veteran should be 
recognized a "deemed-valid" marriage under 38 C.F.R. § 
3.205(c), the appellant must be given the opportunity to 
submit a signed statement that he or she had no knowledge of 
an impediment to the marriage.  See Colon v. Brown, 9 Vet. 
App. 104, 107-8 (1996).  Therefore, clarification of the 
appellant's belief as to the legal status of her relationship 
with the veteran is required.

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Pursuant to Colon v. Brown, 9 Vet. 
App. 104 (1996) and 38 C.F.R. § 3.205(c), 
the RO should contact the appellant and 
afford her an opportunity to submit a 
statement indicating whether or not she 
had knowledge that there was a legal 
impediment to a marriage between her and 
the veteran at any time before their 
ceremonial marriage in June 1990.  
Specifically, she should be asked whether 
she knew (prior to June 1990) that the 
Connecticut did not recognize common-law 
marriages.

2.  Thereafter, the RO should adjudicate 
the issue of whether the appellant may be 
recognized as having entered into a 
"deemed-valid" common-law marriage to 
the veteran at any time prior to June 
1990.

3.  If the determination as to the 
existence of a "deemed-valid" common-
law marriage is adverse to the appellant, 
a supplemental statement of the case 
should be prepared and the appellant 
should be given a reasonable period of 
time for reply.  A complete statement of 
the law and regulations applicable to 
"deemed-valid" common-law marriages 
should be provided, and a full 
explanation of the reason for the 
determination made should be stated.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



